Exhibit 1 Rio de Janeiro, September 25, 2017. B3 – Brasil, Bolsa, Balcão Superintendence of Company Monitoring c.c.: CVM – Brazilian Securities and Exchange Commission ( Comissão de Valores Mobiliários ) Mr. Fernando Soares Vieira – Superintendence of Corporate Relations Mr. Francisco José Bastos Santos – Superintendence of Market and Intermediary Relations Ref.: Official Letter B3 1559/2017-SAE Dear Sirs, Oi S.A. – In Judicial Reorganization (“ Company ” or “ Oi ”), in response to Official Letter B3 1559/2017-SAE, dated September 22, 2017 from B3 – Bolsa, Brasil, Balcão (“ B3 ”), transcribed below (“ Official Letter ”), hereby presents the requested clarifications. “In view of the recent registered fluctuations of this company’s issued shares, number of trades and amounts traded, as shown below, we hereby request that you provide information, by September 25, 2017, of any fact, to your knowledge that may justify the fluctuations. Common Shares Prices (Brazilian reais per share) Date Opening Minimum Maximum Average Closing Fluctuations % No. Negotiated Amount Volume 09/11/2017 4.52 4.14 4.64 4.43 4.47 -0.45 1,740 1,447,100 6,406,159.00 09/12/2017 4.50 4.41 4.55 4.48 4.53 1.34 784 2,726,400 12,226,647.00 9/13/2017 4.54 4.50 4.65 4.61 4.63 2.21 734 678,700 3,126,849.00 09/14/2017 4.63 4.59 4.70 4.66 4.66 0.65 492 221,200 1,030,286.00 09/15/2017 4.65 4.65 4.85 4.77 4.76 2.15 910 1,139,800 5,431,780.00 09/18/2017 4.80 4.68 4.95 4.82 4.76 0.00 1,012 2,584,400 12,457,681.00 09/19/2017 4.77 4.74 4.90 4.79 4.80 0.84 844 2,005,500 9,605,963.00 09/20/2017 4.82 4.75 4.83 4.78 4.80 0.00 404 1,729,300 8,271,300.00 09/21/2017 4.82 4.54 4.85 4.63 4.54 -5.42 766 643,600 2,979,825.00 09/22/2017* 4.56 4.56 5.01 4.74 5.01 10.35 991 11,875,500 56,371,321.00 * Updated through 4:32 p.m. Rua Humberto de Campos, 425 – 8th floor Rio de Janeiro – Zip Code 22430-190 State of Rio de Janeiro www.oi.com.br Exhibit 1 With respect to this matter, the Company clarifies that, to its understanding, there are no facts or relevant acts that justify the possibly atypical fluctuations in the number of trades and quantity traded of the Company’s shares beyond those already disclosed by the Company, such as the designation, by the 7 th Corporate Court of the Judicial District of the Capital of the State of Rio de Janeiro, of October 9, 2017 as the date for the General Meeting of Creditors (“ AGC” or Assembleia Geral de Credores ). These being the considerations we had regarding the Official Letter, we are at your disposal for any further clarifications. Sincerely, Ricardo Malavazi Martins Chief Financial Officer and Investor Relations Officer Oi S.A. – In Judicial Reorganization Rua Humberto de Campos, 425 – 8th floor Rio de Janeiro – Zip Code 22430-190 State of Rio de Janeiro www.oi.com.br
